DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer (TD) filed 02/25/2022 was approved on 02/27/2022. The TD has been entered.

Response to Arguments
Applicant’s arguments filed 02/25/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 01/21/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to semiconductor devices, and more particularly relates to a semiconductor device with user defined operations and associated methods and systems.
The claimed invention as set forth in claim 1 recites features such as:
An apparatus comprising: 
a memory array including a first portion configured to store user data and a second portion configured to store error checking and correcting (ECC) data;

circuitry configured to:
receive an input from the host device selecting one of the options; 
update the one or more bits in the register based on the input; and 
communicate with the host device in accordance with the one or more bits updated in the register.

The prior arts of record, namely Tan et al. (US-20090113272) teach [s]ystems and/or methods that facilitate error correction of data are presented. An error correction code (ECC) control component facilitates enabling or disabling error correction of data being written to or read from memory, such as flash memory, based on ECC indicator data associated with a piece of data. The ECC control component can analyze data, parity code, and/or indicator data associated with the incoming data and/or data stored in the memory location where the incoming data is to be written to determine whether parity code can be written for the incoming data and/or whether error correction can be enabled with respect to the incoming data. Error correction can be enabled when an indicator bit associated with the data is unprogrammed (e.g., bit set to `1` state) and can be disabled by programming the indicator bit (e.g., bit set to a `0` state). (Abstract).
[D]uring a read operation, the ECC control component 108 can analyze the indicator bit associated with the data being read from a memory location in the memory array 104 to determine whether the indicator bit is set to enable or disable error correction with regard to the data being read. If the indicator bit is set at `1` or 
The prior arts of record, however, fail to teach, singly or in combination, a register configured to store one or more bits indicating options for a host device to access the memory array when an ECC function of the apparatus is disabled; and circuitry configured to: receive an input from the host device selecting one of the options; update the one or more bits in the register based on the input; and communicate with the host device in accordance with the one or more bits updated in the register. As such, modification of the prior art of record to include the claimed register configured to store one or more bits indicating options for a host device to access the memory array when an ECC function of the apparatus is disabled; and circuitry configured to: receive an input from the host device selecting one of the options; update the one or more bits in the register based on the input; and communicate with the host device in accordance with the one or more bits updated in the register can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass register configured to store one or more bits indicating options for a host device to access the memory array when an ECC function of the apparatus is disabled; and circuitry configured to: receive an input from the host device selecting one of the options; update the one or more bits in the register based on the input; and communicate with the host device in accordance with the one or more bits updated in the register set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the register configured to store one or more bits indicating options for a host device to access the memory array when an ECC function of the apparatus is disabled; and circuitry configured to: receive an input from the host device selecting one of the options; update the one or more bits in the register based on the input; and communicate with the host device in accordance with the one or more bits updated in the register as set forth in claim 1. Independent claims 9 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.